Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 8, 2018                                                                                       Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  157946-7(75)                                                                                            David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  LAUREN GOHL, as Next Friend of J.G.,                                                               Elizabeth T. Clement,
  a minor,                                                                                                            Justices
           Plaintiff-Appellee,
                                                                    SC: 157946, 157947
  v                                                                 COA: 335389, 335604
                                                                    Wayne CC: 15-014274-NO
  SHARON TURBIAK,
           Defendant-Appellant,
  and
  DR. RANDY LIEPA, CANDY SOKOL,
  SHELLY MOORE, NANCY RESPONDEK,
  MEGAN SPROW, CAROL DEBEAUDRY,
  TRACY CREWS, and DIANE SLOBODA,
           Defendant-Appellees,
  and
  CYNTHIA DEMAN and ELIZABETH SANTER,
             Defendants.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing her reply is GRANTED. The reply will be accepted as timely filed if submitted
  on or before August 16, 2018.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  August 8, 2018

                                                                               Clerk